Appeal by defendant from a judgment of the County Court, Westchester County, rendered February 23, 1978, convicting him of attempted assault in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Among the errors urged by defendant as bases for reversing his conviction are that the court erred in charging justification only insofar as deadly physical force was concerned, as opposed to simple physical force, and that the introduction of various prejudicial matters in evidence deprived him of a fair trial. The arguments urged by defendant must be rejected. No objection to the charge was made, and so that alleged deficiency was not preserved for review (see People v Sims, 45 AD2d 747, affd 37 NY2d 906). We decline the opportunity to reverse the conviction in the interest of justice. Defendant received a fair trial. Objections to the testimony indicating that defendant belonged to a motorcycle "gang” and that a Nazi flag was present at the premises where the search warrant was executed were sustained and proper curative instructions were given. The testimony of Investigator Flaherty, that he expected the occupants of the premises to be armed and that the police were executing a "no-knock” search warrant in the course of an unrelated criminal investigation, was proper. This relevant background material was directly related to the prosecution’s burden of establishing that Investigator Flaherty was engaged in the performance of his official duties at the time this incident occurred. Furthermore, the jury was properly instructed that defendant was not connected to the other criminal case. Finally, although it was error to permit in evidence that, pursuant to the ensuing search, guns were discovered on the premises, we deem such error to be harmless in light of the strong evidence of guilt adduced at trial, and the fact that the *588discovery was essentially unrelated to the circumstances surrounding the attempted assault (see People v Almestica, 42 NY2d 222). We have examined defendant’s other contentions and find them to be without merit. Mollen, P. J., Cohalan, O’Connor and Weinstein, JJ., concur.